

Exhibit 10.4
CONVERTIBLE PROMISSORY NOTE
 
$75,000
June 19, 2007
   

FOR VALUE RECEIVED, the undersigned, VoIP, INC., a Texas corporation (the
"Company"), promises to pay to the order of BRISTOL INVESTMENT FUND, LTD., or
its successors or assigns ("Holder"), on June 25, 2007, or on demand ("Maturity
Date") at Caledonian Fund Services (Cayman) Limited, 69 Dr. Roy’s Drive, George
Town, Grand Cayman, Cayman Islands, or at such other place as the Holder may
designate in writing to the Company, in lawful money of the United States of
America, the principal sum of Seventy-Five Thousand Dollars ($75,000.00), plus a
premium of Twenty-Five Thousand Dollars ($25,000.00). Other terms and conditions
follow.
 
1.
Standard Conversion. The Holder shall have the right from and after the date of
the issuance of this Convertible Promissory Note (this “Note”) and then at any
time until this Note is fully paid, to convert any outstanding and unpaid
principal portion of this Note, exclusive of the $25,000 fee, into shares of the
Company’s common stock, par value $0.001 per share (the “Conversion Shares”), at
the conversion rate of $0.12 per share (the “Conversion Price”). If this Note is
converted into Conversion Shares which are issued free of restrictive legend or
registered for resale in an effective registration statement, Holder agrees to
waive the above $25,000 premium.
   
2.
Default Conversion. In the event of Company's default hereunder, the Note,
exclusive of the $25,000 fee, shall become immediately convertible in whole or
in part, at Holder’s option into Conversion Shares, at the conversion rate of
$0.08 per share (the “Default Conversion Price”). If so converted, Holder agrees
to waive the above $25,000 premium. A default for this purpose shall be defined
as any of the following: (a) not repaying the Note when due or demanded; (b) not
converting the Note by the Delivery Date as defined in Section 3; (b) failing to
register the Conversion Shares as provided in Section 4; (c) failing to adjust
the Conversion Price as provided in Section 5; or (d) otherwise failing to
comply with the provisions of this Note.
   
3.
Conversion Notice. Upon formal notice of conversion, the Company shall issue and
deliver to the Holder within three (3) business days after such formal notice
(the date that such notice is submitted being the “Conversion Date” and the
third business day following the Conversion Date being the “Delivery Date”) that
number of Conversion Shares specified in the Holder’s notice.
   
4.
Piggyback Registration. Whenever the Company proposes to register any of its
securities under the Securities Act (other than pursuant to a registration on
Form S-4 or S-8 or any successor or similar forms), and the registration form to
be used may be used for the registration of the Company’s common shares
converted hereunder, the Company will include in such registration all the
Conversion Shares, subject only to earlier existing registration commitments
unless waivers are obtained.
   
5.
Favored Nations. So long as this Note is outstanding, if the Company shall issue
or agree to issue any shares of its common stock for a consideration less than
the Conversion Price in effect at the time of such issue, then, and thereafter
successively upon each such issue, the Conversion Price shall be reduced to such
other lower issue price. For purposes of this adjustment, the issuance of any
security carrying the right to convert such security into shares of the
Company’s common stock or of any warrant, right or option to purchase the
Company’s common stock shall result in an adjustment to the Conversion Price
upon the issuance of the above-described security and again upon the issuance of
shares of the Company’s common stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
conversion price. It is further acknowledged that the Holder’s other financial
instruments convertible into the Company’s common stock, and which contain
similar “favored nations” pricing provisions, as a result of this Note and also
the convertible notes executed by the Company on June 14, 2007 with
substantially similar terms of this Note, such financial instruments’ conversion
rates and exercise prices have been reduced to $0.12 per common share.

 
1

--------------------------------------------------------------------------------


 
6.
Maximum Conversion. The Holder shall not be entitled to convert on a Conversion
Date that amount of the Note in connection with that number of shares of
Conversion Shares which would be in excess of the sum of (i) the number of
shares of the Company’s common stock beneficially owned by the Holder and its
affiliates on a Conversion Date, (ii) any Common Stock issuable in connection
with the unconverted portion of the Note, and (iii) the number of Conversion
Shares with respect to which the determination of this provision is being made
on a Conversion Date, which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of the Company’s
common stock on such Conversion Date. For the purposes of the provision to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversion by the Holder may exceed 4.99%. The Holder shall have the authority
and obligation to determine whether the restriction contained in this section
will limit any conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the Notes are convertible shall be the responsibility and
obligation of the Holder. The Holder may waive the conversion limitation
described in this section, in whole or in part, upon and effective after 61 days
prior written notice to the Company to increase such percentage to up to 9.99%.
The Holder may allocate which of the equity of the Company deemed beneficially
owned by the Holder shall be included in the 4.99% amount or up to 9.99% amount
as described above.
   
7.
The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of dishonor
or nonpayment, notice of protest, any and all delays or lack of diligence in
collection hereof and assents to each and every extension or postponement of the
time of payment or other indulgence.
   
8.
In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, the
Company agrees to pay reasonable attorney's fees and expenses of collection.
   
9.
The Company has been informed by the Holder that Holder is an "accredited
investor," as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Holder to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Further, that the Holder is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof.
   
10.
This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. Exclusive jurisdiction relating to this
Note shall vest in courts located in New York State.

 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 



 
VoIP, Inc.

 

       
By:
      /s/Robert Staats
   
Name:   Robert Staats
   
Title:     Chief Accounting Officer



2

--------------------------------------------------------------------------------

